DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on October 14, 2020; August 9, 2021; and November 1, 2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of each form 1449 is enclosed herewith.
Status of the Claims
3.            Claims 1-4, 6, 10-12, 18-19, 22-26, 35, 41-43, and 47 are pending and under consideration in the instant application. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-4, 6, 10-12, 18-19, 22-26, 35, 41-43, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,851,110. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,851,110 are drawn anticipatory compounds and methods. For example, the first compound of claim 20 of ‘110 anticipates the first compound of instant claim 26. 

s 1-4, 6, 10-12, 18-19, 22-26, 35, 41-43, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,851,110. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,851,110 are drawn anticipatory compounds and methods. For example, the first compound of claim 20 of ‘110 anticipates the first compound of instant claim 26. 

6.	Claims 1-4, 6, 10-12, 18-19, 22-26, 35, 41-43, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,954,243. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,954,243 are drawn anticipatory compounds and methods. For example, the compounds of claim 14 of ‘243 anticipate the instant claims. 

7.	Claims 1-4, 6, 10-12, 18-19, 22-26, 35, 41-43, and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, and 14-15 of copending Application No. 16/335,933 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6-10, and 14-15 of copending Application No. 16/335,933 are fully encompassed the instant claims, for example the species of claim 9 anticipate the instant claims.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 1-4, 6, 10-12, 18-19, 22-26, 35, 41-43, and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 10, 14, 18, 20, 23, 25-26, 28-31, 37, and 39-41 of copending Application No. 17/166,737 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other claims 1-3, 6-8, 10, 14, 18, 20, 23, 25-26, 28-31, 37, and 39-41 of copending Application No. 17/166,737 are fully encompassed the instant claims, for example the species of claim 31 anticipate the instant claims.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
9.	No claims allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626